 

Exhibit 10.1

  

EXECUTIVE EMPLOYMENT AGREEMENT

 

     THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”), dated as of
November 26, 2013 (the “Effective Date”), is between Biota Pharmaceuticals,
Inc., a Delaware corporation, (the “Company”), and Peter Azzarello (the
“Executive”).

 

     WHEREAS, the Company desires to avail itself of the Executive’s employment
in a senior executive capacity and to compensate him for such employment; and

 

     WHEREAS, the Executive is willing to be employed by the Company upon the
terms and subject to the conditions contained in this Agreement.

 

     NOW THEREFORE, in consideration of the premises and mutual covenants
contained herein and for other good and valuable consideration, the adequacy and
receipt of which are hereby acknowledged, the parties hereto, intending to be
legally bound, agree as follows:

 

Section 1.        Position, Duties and Responsibilities.

 

(a)     During the Term (as defined in Section 2), the Executive shall serve as
the Vice President, Finance of the Company consistent with the by-laws of the
Company, and shall be responsible for the duties identified in the attached
Appendix I, such other duties as are attendant to such offices and such other
managerial duties and responsibilities with the Company, its affiliates,
subsidiaries or divisions consistent with such positions as may be assigned by
the Executive Vice President of the Company. The Executive shall devote his full
energies, interest, abilities and productive time to the business and affairs of
the Company and to promoting its best interests, and agrees that during the
Term, the Company shall be the Executive’s sole employer. Notwithstanding
anything herein to the contrary, the Executive shall be permitted to (i) manage
his personal investments, (ii) serve on the board of directors of civic and
charitable organizations, and (iii) serve on the board of directors of one
non-competing company, in a role other than Chairman, subject to obtaining
written authorization in advance from the Board, which shall not be unreasonably
withheld. The Executive and the Company mutually acknowledge and agree that his
duties shall be performed from the Atlanta, Georgia metropolitan area. The
Executive also acknowledges that the performance of his duties hereunder may
require substantial travel from time to time.

 

(b)     The Executive agrees to serve as Chief Accounting Officer, Secretary and
a director of each the subsidiaries of the Company during the Term without any
compensation therefor other than that specified in this Agreement. The Company
agrees that during the Term, the Company shall include the Executive in the
management slate for election as a director at every stockholders’ meeting at
which his term as a director would otherwise expire. Upon termination of the
Executive’s employment for any reason, Executive agrees to promptly tender his
resignation as a director of the Company and as an officer and director of any
subsidiary of the Company.

 

(c)     Upon termination of the Executive’s employment for any reason, Executive
agrees to promptly tender his resignation as an officer of the company and of
any subsidiary or affilitate of the Company, if applicable.

 

(d)     Executive understands that the provisions of any employee handbooks,
personnel manuals and any and all other written statements of or regarding
personnel policies, practices or procedures that are or may be issued by the
Company (the “Company Policies”) do not and shall not constitute a contract of
employment and do not and shall not create any vested rights; and that any such
provisions may be changed, revised, modified, suspended, canceled, or eliminated
by the Company at any time, in its sole discretion, with or without notice.

 

 
 

--------------------------------------------------------------------------------

 

 

(e)     Executive shall comply with all applicable Company Policies, which may
be in effect from time-to-time during the Term. Copies of all such Company
Policies may be examined in the Human Resource Department of the Company. If a
provision in any Company Policy conflicts with this Agreement, the terms of this
Agreement shall prevail.

 

Section 2.        Term of Employment.

 

The term of the Executive’s employment under this Agreement shall begin on the
Effective Date, or if the Executive’s employment actually begins after the
Effective Date, the Employment Date (as defined in Section 3(d) below) and
continue through December 31, 2014, and thereafter shall be renewed
automatically for successive one (1) year periods (without any action by either
party) effective as of January 1st of each year, unless the Executive’s
employment under this Agreement is earlier terminated in accordance with Section
4. Executive may elect not to renew his employment under this Agreement for any
reason upon ninety (90) days prior written notice. For purposes of this
Agreement, “Term” means the term of the Executive’s employment under this
Agreement.

 

Section 3.        Compensation; Benefits; Expenses.

 

(a)     Base Salary. For services rendered by the Executive hereunder during the
Term, the Company shall pay the Executive an annual salary equal to Two Hundred
Seventeen Thousand Five Hundred U.S. Dollars ($217,500), less standard and
customary deductions and withholdings, payable in equal installments at the
times and pursuant to the procedures regularly established for the payment of
salaries generally to employees, and as they may be amended by the Company
during the Term. The Executive’s salary will be reviewed from time-to-time by
the Board, a committee of the Board, or otherwise in accordance with the
Company’s procedures for adjusting salaries, and shall be subject to increases
(but not decreases, except pursuant to an across-the-board salary reduction as
described in Section 4(a)(iv)(B)).

 

(b)     Incentive Compensation. The Executive shall be eligible to participate
in such bonus and incentive compensation plans of the Company (including stock
option and other equity-based) in which other executives of the Company are
generally eligible to participate, as the Board or a committee thereof shall
determine from time-to-time in its sole discretion, subject to and in accordance
with the terms and provisions of such plans. Subject to the terms and conditions
of such bonus and incentive compensation plans, the Executive’s annual cash
incentive compensation shall be targeted at not less than 30% of his then annual
salary. Any cash incentive compensation earned shall be paid to the Executive by
no later than September 15th of the year following the fiscal year in which such
cash incentive compensation was earned.

 

(c)     Benefits. The Company shall provide the Executive with the right to
participate in and to receive benefits from the group life, group disability and
medical plans and all similar benefits made generally available to similarly
situated executives of the Company. The amount and extent of benefits to which
the Executive is entitled shall be governed by the specific benefit plan or
plans, as such may be amended from time to time.

 

(d)     During the Term, the Executive shall be eligible to receive equity-based
incentive awards from time to time under the Company’s 2007 Omnibus Equity &
Incentive Plan, or any amended or successor plan thereto.    

 

 
2

--------------------------------------------------------------------------------

 

 

(e)     Reimbursement of Expenses. It is contemplated that in connection with
the Executive’s employment hereunder, he may be required to incur business,
entertainment and travel expenses. The Company agrees to promptly reimburse the
Executive in full for all reasonable out-of-pocket business, entertainment and
other related expenses (including all reasonable expenses of travel and living
expenses while away from home on business or at the request of, and in service
of, the Company) incurred or expended by him incident to the performance of his
duties hereunder, provided that the Executive properly accounts for such
expenses in accordance with the policies and procedures applicable to the
executives of the Company.

 

(f)     Vacations, Holidays and Personal Days. During the Term, the Executive
shall accrue five (5) weeks of paid vacation during each full calendar year of
his employment. Such vacation may be taken, in the Executive’s discretion, at
such time or times as are not inconsistent with the reasonable business needs of
the Company and do not materially interfere with the operations of the Company.
The Executive shall also be entitled to all paid holidays and personal days
given by the Company to its executives located in the United States. Vacation,
holiday and personal days shall additionally be subject to applicable Company
Policies.

 

Section 4.        Termination.

 

(a)      The Executive’s employment under this Agreement may be terminated under
the following circumstances:

 

(i)       Death. The Executive’s employment shall immediately terminate upon his
death.

 

(ii)      Disability. In the event the Executive shall be unable to render the
services or perform his duties contemplated hereunder by reason of “Disability,”
as such term is defined in the Company’s Long Term Disability Plan or policy,
the Company shall have the right to terminate the Executive’s employment under
this Agreement immediately upon notice to the Executive.

 

(iii)     Termination of Employment by the Company for Cause. The Company may
terminate the employment of the Executive immediately for Cause (as hereinafter
defined). The term “Cause,” as used herein, shall mean (1) the Executive’s
willful misconduct, gross negligence, dishonesty or fraud in the performance of
his duties hereunder; or (2) the material breach of this Agreement by the
Executive, after written notice of such breach from Company (which notice shall
describe in reasonable detail the breach), and, if curable, the breach has not
been cured by Executive within fifteen (15) days; or (3) the Executive’s willful
refusal or failure to perform his duties hereunder or under any lawful directive
of the Board or the Chairman of the Board, as the case may be, which is
consistent with his title and position, for fifteen (15) days after receiving
written notice of such refusal or failure; or (4) the conviction, plea of guilty
or nolo contendere of the Executive in respect of any felony involving moral
turpitude (other than a driving offense involving no serious bodily injury to
others), dishonesty, theft or unethical business conduct.

 

(iv)     Termination of Employment by Executive for Good Reason. The Executive
may resign and terminate his employment hereunder for Good Reason (as defined
below) by providing written notice thereof within sixty (60) days from the
occurrence of the event that the Executive is deeming Good Reason, and such
condition, if curable, continues to exist uncured for thirty (30) days following
the Company’s receipt of such notice. Such termination will be effective thirty
(30) days from the end of such cure period. For purposes of this Agreement,
“Good Reason” shall mean there has occurred, without the express written consent
of the Executive:

 

 
3

--------------------------------------------------------------------------------

 

 

(A) the assignment to the Executive of any duties materially inconsistent with
his status as the Vice President, Finance of the Company, or a material
diminution in his responsibilities shall be “Good Reason”; provided, however,
that if Company hires a Chief Financial Officer (“CFO”) and the Executive is
required to report to the CFO or any other officer, Executive or Senior Vice
President of the Company, it shall not constitute “Good Reason” or

 

(B) a material reduction by the Company in the Executive’s salary as in effect
on the Effective Date or as the same may be increased from time to time, except
for across-the-board salary reductions similarly affecting all executives of the
Company; or

 

(C) (1) a relocation of the Company’s principal executive offices that results
in an increased commuting distance of fifty (50) miles or more, or (2) the
Company’s requiring the Executive to perform his duties anywhere other than the
Company’s principal executive offices in Alpharetta, Georgia; provided that, in
any case, required travel on the Company’s business to an extent consistent with
the Executive’s responsibilities shall not constitute “Good Reason;” or

 

(D) the failure by the Company to continue in effect without any material
adverse change any cash, equity-based or other incentive compensation plan in
which the Executive was participating, or the failure by the Company to continue
the Executive’s participation therein, unless an equitable arrangement (embodied
in an ongoing substitute or alternative plan) has been made with respect to such
plan or participation and such failure by the Company constitutes a material
negative change to the Executive’s service relationship with the Company within
the meaning of Treasury Regulation Section 1.409A-1(n)(2); or

 

(E) the failure by the Company to continue to provide the Executive with
benefits substantially similar to those provided to the Executive under the
Company’s life insurance, medical, health-and-accident, or disability plans in
which the Executive was participating, the taking of any action by the Company
that would directly or indirectly materially reduce any of such benefits or
deprive the Executive of any other material fringe benefits, or the failure by
the Company to provide the Executive with the number of paid vacation days to
which the Executive is entitled, except for across-the-board changes in such
benefits similarly affecting all executives of the Company, any of which
individually, or in combination constitute a material negative change to the
Executive’s service relationship with the Company within the meaning of Treasury
Regulation Section 1.409A-1(n)(2); or

 

(F) the failure of the Company to obtain a satisfactory agreement from any
successor to assume and agree to perform this Agreement, as contemplated in
Section 15 hereof; or

 

(G) a material breach of this Agreement by the Company after notice of such
breach (which notice shall describe in reasonable detail the breach), and, if
curable, after thirty (30) days from receipt of written notice from Executive,
the breach is not cured.

 

(v)     Terminations other than for Cause, Good Reason, Disability or upon
Death. In addition to the foregoing, either party may terminate the Executive’s
employment under this Agreement at any time by providing thirty (30) days prior
written notice of his or its desire to terminate.

 

 
4

--------------------------------------------------------------------------------

 

 

(b)     Notice of Termination. Any termination of the Executive’s employment by
the Company or by the Executive (other than a termination pursuant to Section
4(a)(i) above) shall be communicated by written notice of termination to the
other party.

 

Section 5.        Compensation Upon Termination.

 

(a)     Compensation Upon Termination Due to Death. In the event of the death of
the Executive during the Term, the Executive’s designated beneficiary, or, in
the absence of such designation, the estate or other legal representative of the
Executive (collectively, the “Estate”) shall be paid, an amount equal to the sum
of the Executive’s unpaid salary and any earned but unpaid vacation and cash
incentive compensation through such termination within sixty (60) days of the
Executive’s death; provided, however, that any cash incentive compensation
conditioned upon the satisfaction of performance goals shall not be deemed
earned or payable unless such performance goals have been achieved or otherwise
have been deemed achieved by the Board or a committee of the Board, as of the
date of such termination. The Estate shall be entitled to other vested death
benefits in accordance with the terms of the Company’s benefit programs and
plans.

 

(b)     Compensation Upon Termination for Disability. If the Executive’s
employment hereunder is terminated for Disability, the Executive shall be
entitled to receive (if entitled thereto) disability compensation and benefits
in accordance with the Company’s benefit programs and plans. In addition,
Executive shall be entitled to receive, within sixty (60) days after the date of
such termination, any unpaid salary and any earned but unpaid vacation and cash
incentive compensation through such termination; provided, however, that any
cash incentive compensation conditioned upon the satisfaction of performance
goals shall not be deemed earned or payable unless such performance goals have
been achieved or otherwise have been deemed achieved by the Board or a committee
of the Board, as of the date of such termination of employment.

 

(c)     Compensation Upon Termination for Cause or Voluntary Termination by
Executive Without Good Reason. If the Executive’s employment is terminated by
the Company for Cause or voluntarily by the Executive without Good Reason, the
Company shall pay the Executive his unpaid salary and any accrued but unpaid
vacation through such termination date, and the Company shall have no further
financial obligations to the Executive. All amounts payable under this Section
5(c) shall be paid within sixty (60) days after the date of such termination.

 

(d)     Compensation Upon Termination in Connection With a Change in Control
(other than for Cause, without Good Reason, Disability or upon Death).

 

(i)     If the Executive’s employment is terminated by the Executive for Good
Reason or by the Company for any reason other than pursuant to Section 4(a)(i),
4(a)(ii) or 4(a)(iii) hereof, in either case, within three (3) months prior to
or one (1) year after the consummation of a Change in Control (as hereafter
defined) (or otherwise in contemplation of a Change in Control that is
reasonably likely to occur), the Company shall pay to the Executive (or in the
event of the Executive’s death, the Estate) a lump-sum cash amount equal to the
sum of (w) the Executive’s unpaid salary and vacation through such termination;
plus (x) any cash incentive compensation earned and unpaid through such
termination; provided, however, that any cash incentive compensation conditioned
upon the satisfaction of performance goals shall not be deemed earned or payable
unless such performance goals have been achieved or otherwise have been deemed
achieved by the Board or a committee of the Board, as of the date of such
termination; plus (y) the product of (A) a fraction, the numerator of which is
the number of months in the Change in Control Severance Period (as hereafter
defined) and the denominator of which is 12 and (B) the sum of (1) Executive’s
annual base salary as then in effect and (2) the cash incentive compensation
paid to the Executive in respect of the most recent fiscal year prior to the
year in which the Change in Control occurs; plus (z) a payment equal to the
present value of the premium payments that would be made by the Company if
Executive were to continue to be covered under the Company’s group health, life
and disability insurance for the Change in Control Severance Period, which
amount shall be determined by the Company in its sole discretion. All amounts
payable under clauses (w) and (x) of this Section 5(d)(i) shall be paid within
sixty (60) days after such termination of employment and all amounts payable
under clauses (y) and (z) of this Section 5(d)(i) shall be paid upon the
effectiveness of the release referenced in Section 5 (f) below, or upon
Executive’s death, if earlier, (provided that, if the sixty (60) day period
referred to in Section 5(f) below overlaps two calendar years, such payment
shall not be made earlier than the first payroll date in the second calendar
year). The “Change in Control Severance Period” shall be fifteen (15) months.

 

 
5

--------------------------------------------------------------------------------

 

 

(ii)     Notwithstanding any other provision herein to the contrary, in the
event that the Executive becomes entitled to any payments under Section 5(d)(i)
or otherwise, (“Termination Payments”) and any portion of such Termination
Payments, when combined with any other payments or benefits provided to the
Executive (including, without limiting the generality of the foregoing, by
reason of any stock options), in the absence of this Section 5(d)(ii), would be
subject to the tax (the “Excise Tax”) imposed by Section 4999 of the Internal
Revenue Code of 1986, as amended (the “Code”), then (subject to Section
5(d)(iii) hereof) Termination Payments shall be reduced such that none of the
Termination Payments and any other payments or benefits received or to be
received by the Executive in connection with a Change in Control or the
termination of the Executive’s employment (whether pursuant to the terms of this
Agreement or any other plan, arrangement or agreement with the Company, any
person whose actions result in a Change in Control or any person having such a
relationship with the Company or such person as to require attribution of stock
ownership between the parties under Section 318(a) of the Code) shall be treated
as “parachute payments” within the meaning of Section 280G(b)(2) of the Code.
For purposes of applying the foregoing sentence, if in the opinion of tax
counsel selected by the Company and reasonably acceptable to the Executive, such
payments or benefits (in whole or in part) represent reasonable compensation for
services actually rendered within the meaning of Section 280G(b)(4) of the Code,
then such amounts shall be excluded from any such calculation. Furthermore, in
determining the maximum amount of the payments to the Executive which would not
constitute a parachute payment within the meaning of Sections 280G(b)(l) and (4)
of the Code, the value of any non-cash benefits or any deferred payment or
benefit shall be determined by the Company’s independent auditors in accordance
with the principles of Sections 280G(d)(3) and (4) of the Code or any applicable
proposed or final Treasury Regulations promulgated under the Code. Any reduction
in Termination Payments under this Section 5(d)(ii) shall be done first by
reducing any cash payments with the last payment reduced first; next any equity
or equity derivatives that are included under Code Section 280G at full value
rather than accelerated value, with the highest value reduced first; next any
non-cash, non-equity-based benefits, with the latest scheduled benefit reduced
first; finally any equity or equity derivatives based on accelerated value shall
be reduced with the highest value reduced first (with all equity and equity
derivative values to be determined under Treasury Regulation Section 1.280G-1,
Q&A 24).

 

 
6

--------------------------------------------------------------------------------

 

 

(iii)     If the net after-tax amount of the Termination Payments which would be
payable to the Executive in the absence of the reduction described in Section
5(d)(ii) above exceeds the net after-tax amount of the Termination Payments
which would be payable to the Executive if the reduction described in Section
5(d)(ii) above were applicable, then the reduction to the Executive’s
Termination Payments described in Section 5(d)(ii) above shall not be
applicable. For purposes of computing such net after-tax amounts, the
Termination Payments shall be treated as subject to Federal income tax and any
state and local income taxes (based upon the residence of the Executive at the
time the first amount of Termination Payments is to be paid hereunder) at the
highest marginal rate of income tax imposed upon individuals (but without
assuming any reduction in Federal income taxes that could be obtained from the
deduction of any such state or local taxes if paid in such year), shall be
subject only to the Medicare portion of the F.I.C.A tax and, in calculating the
net after-tax amount of the Termination Payments which would otherwise be
payable to the Executive if the reduction described in Section 5(d)(ii) above
were not applicable, any applicable Excise Tax, and all such taxes shall be
computed based upon the tax rates in effect for the calendar year in which the
first amount of Termination Payments are to be paid hereunder. The determination
of the net after-tax amounts will be made by tax counsel selected by the Company
and reasonably acceptable to the Executive, whose determination will be binding
on both the Executive and the Company.

 

(iv)     For purposes of this Agreement, a “Change in Control” of the Company
shall mean (A) the consummation of a merger or consolidation of the Company in
which the stockholders of the Company immediately prior to such merger or
consolidation would not, immediately after the merger or consolidation,
beneficially own (as such term is defined in Rule 13d-3 under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), directly or indirectly,
shares representing in the aggregate 45% or more of the combined voting power of
the securities of the corporation issuing cash or securities in the merger or
consolidation (or of its ultimate parent corporation, if any); (B) the
stockholders of the Company approve a plan or there is consummated an agreement
for the sale or disposition by the Company of all or substantially all of the
Company’s assets, other than a sale or disposition by the Company of all or
substantially all of the Company’s assets to an entity, at least 45% of the
combined voting power of the voting securities of which are owned by persons in
substantially the same proportion as their ownership of the Company immediately
prior to such sale; or (C) such other similar transaction not specifically
identified above, which in the sole discretion of the Board (or committee
thereof) effectively constitutes a change in control of the Company.

 

(e)     Compensation Upon All Other Terminations. If the Company terminates the
Executive’s employment under this Agreement for any reason other than pursuant
to Section 4(a)(i), 4(a)(ii), 4(a)(iii) or Section 5(d) or if Executive
terminates his employment for Good Reason other than pursuant to Section 5(d),
then the Company shall pay Executive a lump sum equal to the sum of (v)
Executive’s unpaid salary through such termination; plus (w) any cash incentive
compensation earned and unpaid through such termination; provided, however, that
any cash incentive compensation conditioned upon the satisfaction of performance
goals shall not be deemed earned or payable unless such performance goals have
been achieved or have been deemed achieved by the Board or a committee of the
Board, as of the date of such termination; plus (x) the Executive’s salary for
the Severance Period (as defined below); plus (y) the product of (1) a fraction,
the numerator of which is the number of months in the Severance Period and the
denominator of which is 12 and (2) the cash incentive compensation paid to the
Executive in respect of the most recent fiscal year prior to the year in which
such termination occurs; plus (z) an amount equal to the present value of the
premium payments that would be made by the Company if Executive were to continue
to be covered under the Company’s group health, life and disability insurance
for the Severance Period, which amount shall be determined by the Company in its
sole discretion. All amounts payable under clauses (v) and (w) of this Section
5(e) shall be paid within sixty (60) days after such termination of employment
and all amounts payable under clauses (x), (y) and (z) of this Section 5(e)
shall be paid in cash in a lump-sum upon the effectiveness of the release
referenced in Section 5 (f) below, or upon Executive’s death, if earlier
(provided that, if the sixty (60) day period referred to in Section 5(f) below
overlaps two calendar years, such payment shall not be made earlier than the
first payroll date in the second calendar year). The “Severance Period” shall be
nine (9) months.

 

 
7

--------------------------------------------------------------------------------

 

 

(f)     Notwithstanding anything else contained herein, the obligation of the
Company to make any severance payments to the Executive hereunder (other than
accrued and unpaid salary, earned and unpaid cash incentive compensation and
other payments required under law) shall be conditioned upon (i) the execution
and delivery by the Executive of a release from liability in favor of the
Company in form and substance reasonably satisfactory to the Company, such that
said release is effective, with all revocation periods having expired
unexercised, within sixty (60) days after the date of the Executive’s
termination of employment and (ii) the Executive having tendered his resignation
as an officer and director of the Company and any subsidiary of the Company, if
applicable, on or before the date of such termination.

 

(g)     The parties hereto agree that any termination of the Executive’s
employment for Good Reason or by the Company other than for Cause is intended to
qualify as an “involuntary separation from service” within the meaning of
Treasury Regulation Section 1.409A-1(n). Thus, no severance payment required
pursuant to Sections 5(d) or 5(e) shall occur unless and until Executive incurs
a “separation from service” within the meaning of Treasury Regulation Section
1.409A-1(h).

 

Section 6.        Confidentiality.

 

(a)     Each Item, Trade Secret and piece of Confidential Information (in each
case, as defined below) that has come or comes into Executive’s possession by
reason of his employment hereunder are the property of the Company and shall not
be used by Executive in any way except in the course of his employment by, and
for the benefit of, the Company. Executive will not remove any Items from
premises owned or leased by the Company except as his duties shall require, and
upon termination of his employment, all Items (including any copies or excerpts
thereof) will be turned over to the Chief Executive Officer.

 

(b)     Executive will preserve as confidential all Confidential Information
that has been or may be obtained by him. Executive will not, without written
authority from the Company, use for his own benefit or purposes, or disclose to
others, either during his employment or for two (2) years thereafter, any
Confidential Information or any copy or notes made from any Item embodying
Confidential Information except as required by his employment with the Company
or to the extent disclosure is or may be required by a statute, by a court of
law, by any governmental agency having supervisory authority over the business
of the Company or by any administrative or legislative body (including a
committee thereof) with jurisdiction to order him to divulge, disclose or make
accessible such information, provided, however, that the Executive shall give
the Company notice of any such request or demand for such information upon his
receipt of same and the Executive shall reasonably cooperate with the Company in
any application the Company may make seeking a protective order barring
disclosure by the Executive. Executive understands that his obligations with
respect to Confidential Information shall continue for two years after
termination of his employment with the Company. These restrictions concerning
use and disclosure of Confidential Information shall not apply to information
which is or becomes publicly known by lawful means, or comes into Executive’s
possession from sources not under an obligation of confidentiality to the
Company.

 

 
8

--------------------------------------------------------------------------------

 

 

(c)     Executive agrees to hold in confidence all Trade Secrets of the Company
that come to his knowledge during or in connection with his employment by the
Company and shall not disclose, publish or make use of at any time after the
date hereof such Trade Secrets without the prior written consent of the Company
for as long as the information remains a Trade Secret.

 

(d)     Executive understands that any entrusting of Confidential Information or
Trade Secrets to him by the Company is done in reliance on a confidential
relationship arising out of his employment with the Company. Executive further
understands that Confidential Information or Trade Secrets that he may acquire
or to which he may have access, especially with regard to research and
development projects and findings, formulae, designs, formulation, processes,
the identity of suppliers, customers and patients, methods of manufacture, and
cost and pricing data is of great value to the Company.

 

(e)     Executive agrees that following termination of his employment with the
Company, Executive will, if at all possible before answering but in any event as
soon thereafter as practicable, make every effort to contact the Company’s
General Counsel or the Chief Executive Officer if Executive is served with a
subpoena or other legal process asking for a deposition, testimony or other
statement, or other potential evidence to be used in connection with any lawsuit
to which the Company is a party or involving Executive’s employment with the
Company or any Confidential Information or Trade Secret of the Company.

 

(f)     For purposes of this Agreement: (i) “Confidential Information” means
information relating to the present or planned business of the Company which has
not been released publicly by authorized representatives of the Company.
Executive understands that Confidential Information may include, for example,
discoveries, inventions, know-how and products, customer, patient, supplier and
competitor information, sales, pricing, cost, and financial data, research,
development, marketing and sales programs and strategies, manufacturing,
marketing and service techniques, processes and practices, and regulatory
strategies. Executive understands further that Confidential Information also
includes all information received by the Company under an obligation of
confidentially to a third party; (ii) “Items” include documents, reports,
drawings, photographs, designs, specifications, formulae, plans, samples,
research or development information, prototypes, tools, equipment, proposals,
marketing or sales plans, customer information, customer lists, patient lists,
patient information, regulatory files, financial data, costs, pricing
information, supplier information, written, printed or graphic matter, or other
information and materials that concern the Company’s business that come into
Executive’s possession or about which Executive has knowledge by reason of his
employment; and (iii) “Trade Secrets” include all information, including a
formula, pattern, process, compilation, program, device, method, or technique
that (A) derives independent economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by other
persons who can obtain economic value from its disclosure or use, (B) is the
subject of efforts that are reasonable under the circumstances to maintain its
secrecy; and (C) otherwise satisfies the requirements of the [Georgia Trade
Secrets Act].

 

Section 7.        Proprietary Information.

 

(a)     All Inventions (as defined below) related to the present or planned
business of the Company, which have been or are conceived or reduced to practice
by Executive, either alone or with others, during the period of his employment
or during a period of one (1) year after termination of such employment, whether
or not done during his regular working hours, are the sole property of the
Company. The provisions of this paragraph shall not apply to an invention for
which no equipment, supplies, facilities or confidential or trade secret
information of the Company was used and which was developed entirely on
Executive’s own time, unless (a) the invention relates to (i) the business of
the Company, or (ii) the Executive’s actual or demonstrably anticipated research
or development for the Company, or (b) the invention results from any work
performed by Executive for the Company.

 

 
9

--------------------------------------------------------------------------------

 

 

(b)     Executive will disclose promptly and in writing to the Company, through
the Chief Executive Officer or General Counsel, all Inventions which are covered
by this Agreement, and Executive agrees to assign to the Company or its nominee
all his right, title, and interest in and to such Inventions. Executive agrees
not to disclose any of these Inventions to others, without the express consent
of the Company. Executive will, at any time during or after his employment, on
request of the Company, execute specific assignments in favor of the Company or
its nominee of his interest in and to any of the Inventions covered by this
Agreement, as well as execute all papers, render all assistance, and perform all
lawful acts which the Company considers necessary or advisable for the
preparation, filing, prosecution, issuance, procurement, maintenance or
enforcement of patent applications and patents of the United States and foreign
countries for these Inventions, and for the transfer of any interest Executive
may have. Executive will execute any and all papers and documents required to
vest title in the Company or its nominee in the above Inventions, patent
applications, patents, and interests. Executive understands that if he is not
employed by the Company at the time he is requested to execute any document
under this Section 7(b), Executive shall receive fifty dollars ($50.00) for the
execution of each document, and one hundred fifty dollars ($150.00) per day for
each day or portion thereof spent at the request of the Company in the
performance of acts pursuant to this Section 7(b), plus reimbursement for any
out-of-pocket expenses incurred by Executive at the Company’s request in such
performance. Executive further understands that the absence of a request by the
Company for information, or for the making of an oath, or for the execution of
any document, shall in no way be construed to constitute a waiver of the
Company’s rights under this Agreement. Should the Company be unable to secure
the Executive’s signature on any document necessary to apply for, prosecute,
obtain, or enforce any patent, copyright, or other right or protection relating
to any Invention, whether due to the Executive’s mental or physical incapacity
or any other cause, the Executive hereby irrevocably designates and appoints the
Company and each of its duly authorized officers and agents as the Executive’s
agent and attorney in fact, to act for and in the Executive’s behalf and stead
and to execute and file any such document, and to do all other lawfully
permitted acts to further the prosecution, issuance, and enforcement of patents,
copyrights, or other rights or protections with the same force and effect as if
executed and delivered by the Executive.

 

(c)     Executive has disclosed to the Company all continuing obligations which
he has with respect to the assignment of Inventions to any previous employers,
and Executive claims no previous unpatented Inventions as his own, except for
those which have been reduced to practice and which are shown on a schedule, if
any, attached to this agreement. Executive understands that the Company does not
seek any confidential or trade secret information which Executive may have
acquired from a previous employer, and Executive will not disclose to or utilize
any such information on behalf of the Company.

 

(d)     All writings and other works which may be copyrighted (including
computer programs) which are related to the present or planned business of the
Company and are prepared by Executive during his employment by the Company shall
be, to the extent permitted by law, works made for hire, and the authorship and
copyright of the work shall be in the Company’s name. To the extent that such
writings and works are not works for hire, Executive agrees to the wavier of
“moral rights” in such writings and works, and to assign to the Company all
Executive’s right, title and interest in and to such writings and works,
including copyright.

 

 
10

--------------------------------------------------------------------------------

 

 

(e)     Executive will permit the Company and its agents to use and distribute
any pictorial images which are taken of him during his employment by the Company
as often as desired for any lawful purpose. Executive waives all rights of prior
inspection or approval and releases the Company and its agents from any and all
claims or demands which Executive may have on account of the lawful use of
publication of such pictorial images.

 

(f)     For purposes of this Agreement, “Invention” shall mean all ideas,
inventions, experiments, copyrightable expression, research, plans for products
or services, marketing plans, reports, strategies, processes, computer software
(including, without limitation, source code), computer programs, original works
of authorship, characters, know-how, trade secrets, information, data,
developments, discoveries, improvements, modifications, technology, algorithms,
database schema, designs, and drawings, whether or not subject to patent or
copyright protection, made, conceived, expressed, developed, or actually or
constructively reduced to practice by the Executive solely or jointly with
others during the Term, which refer to, are suggested by, or result (i) from any
work which the Executive may perform during his employment, or (ii) from any
information obtained from the Company or any affiliate of the Company, and shall
not be limited to the meaning of “Invention” under the United States patent
laws.

 

Section 8.        Agreement Not to Compete.

 

(a)     While employed by the Company and thereafter for a period equal to the
greater of (x) one (1) year or (y) the Change in Control Severance Period in the
event of a termination pursuant to Section 5(d)(i), the Executive shall not,
directly or indirectly, anywhere in the United States:

 

(i)     render services that are similar to the services performed by Executive
for the Company to any person, corporation, partnership or other entity that
competes with the Company (or any subsidiary) in the business of developing
small molecules for the treatment or prophylaxis of infections caused by the
influenza virus, human rhinovirus (HRV), or respiratory syncytial virus (RSV) or
in any other therapeutic area in which the Company has conducted human clinical
trials during the shorter of the period during which the Executive has been
employed or the immediately preceding one (1) year (collectively, the “Field”).
Executive agrees that this covenant is especially appropriate because, if he
worked for a competitor that is developing such small molecules, he would
inevitably make business decisions by relying on his knowledge of the Company’s
Confidential Information and Trade Secrets; thus, he would inevitably provide
such competitors with the Company’s Confidential Information and Trade Secrets.
The Company’s Confidential Information and Trade Secrets are not generally known
by others in the industry, and they would provide an unfair advantage for
competitors. Further, the Company recognizes that there are some companies who
develop or provide many products and services, some of which may be competitive
and some which may not be. Accordingly, this covenant only prohibits Executive
from rendering services similar to the services performed by Executive for the
Company to or for the benefit of only that section, division, group, subsidiary,
affiliate or operating unit of a competitor that actually operates in the Field;
or

 

 
11

--------------------------------------------------------------------------------

 

 

(ii)     solicit for employment any person who is employed by the Company and
was employed by the Company (or any subsidiary) during the Executive’s
employment with the Company and with whom the Executive had contact during the
last year of his employment with the Company; or

 

(iii)     call on or solicit, directly or indirectly for the purpose of
providing services related to the development of a compound for the treatment of
infections caused by influenza virus, HRV, or RSV, any person or entity known by
the Executive to be a customer of the Company (or of any subsidiary), or with
which the Company (or any subsidiary) was in negotiations to become a customer
of the Company (or such subsidiary), as the case may be, during the Executive’s
employment with the Company, and with whom the Executive had direct contact. For
purpose of this section, “contact” means interaction between the Executive and
the client within the last year of Executive’s employment to further the
business relationship, sell to, or perform services for the client, and
interaction between the Executive and prospective client within the last year of
Executive’s employment to develop a business relationship.

 

(b)     If any of the restrictions contained in this Section 8 shall be deemed
by any court of competent jurisdiction to be unenforceable by reason of the
extent, duration or geographical scope thereof, or otherwise, then the parties
agree that such court shall modify such restriction, only to the extent
necessary to render it enforceable and, in its reduced form, such restriction
shall then be enforced, and in its reduced form this Section 8 shall be
enforceable in the manner contemplated hereby.

 

(c)     The Executive and the Company agree to revise the specific description
of the Company’s line of business set forth in Section 8(a) as appropriate to
reflect any material change in the Company’s business due to an in-licensing,
merger, acquisition or similar strategic transactions.

 

Section 9.        Company Resources.

 

Executive may not use any of the Company’s (or any affiliate’s) equipment
materially for personal purposes without written permission from the Company.
The Executive may not give access to the Company’s (or any affiliate’s) offices
or files to any person not in the employ of the Company without written
permission of the Company.

 

Section 10.      Injunctive Relief.

 

Executive understands and agrees that the Company will suffer irreparable harm
in the event that the Executive breaches any of the Executive’s obligations
under Sections 6, 7, 8 or 9 hereof and that monetary damages will be inadequate
to compensate the Company for such breach. Accordingly, the Executive agrees
that, in the event of a breach or threatened breach by the Executive of any of
the provisions of Sections 6, 7, 8 or 9 hereof, the Company shall be entitled to
appropriate injunctive relief, in addition to any other rights, remedies or
damages available to the Company at law or in equity.

 

Section 11.      Severability.

 

In the event any of the provisions of this Agreement shall be held by a court or
other tribunal of competent jurisdiction to be unenforceable, the other
provisions of this Agreement shall remain in full force and effect.

 

 
12

--------------------------------------------------------------------------------

 

 

Section 12.      Survival.

 

Sections 1(d) and 4 through 18 shall survive the termination of this Agreement
and the Executive’s employment under this Agreement for any reason.

 

Section 13.      Representations, Warranties, and Covenants.

 

Executive represents, warrants, and covenants that the Executive’s performance
of all the terms of this Agreement and any services to be rendered as an
employee of the Company do not and will not breach any fiduciary or other duty
or any covenant, agreement or understanding (including, without limitation, any
agreement relating to any proprietary information, knowledge or data acquired by
the Executive in confidence, trust or otherwise prior to the Executive’s
employment by the Company) to which the Executive is a party or by the terms of
which the Executive may be bound. The Executive further covenants and agrees not
to enter into any agreement or understanding, either written or oral, in
conflict with the provisions of this Agreement.

 

Section 14.      Accounting for Profits; Indemnification.

 

Executive covenants and agrees that, if the Executive shall violate any of the
Executive’s covenants or agreements contained in Sections 6, 7, 8 or 9 hereof,
the Company shall be entitled to an accounting and repayment of all profits,
compensation, royalties, commissions, remunerations or benefits which the
Executive directly or indirectly shall have realized or may realize relating to,
growing out of or in connection with any such violation; such remedy shall be in
addition to and not in limitation of any injunctive relief or other rights or
remedies to which the Company is or may be entitled at law or in equity or
otherwise under this Agreement. The Executive hereby agrees to defend, indemnify
and hold harmless the Company against and in respect of: (a) any and all losses
and damages resulting from, relating or incident to, or arising out of any
misrepresentation or breach by the Executive of any of the Executive’s
representations, warranties, covenants or agreements made or contained in this
Agreement; and (b) any and all actions, suits, proceedings, claims, demands,
judgments, costs and expenses (including reasonable attorneys’ fees) incident to
the foregoing.

 

Section 15.      General.

 

This Agreement supersedes and replaces any existing agreement between the
Executive and the Company relating generally to the same subject matter and may
be modified only in a writing signed by the parties hereto. Failure to enforce
any provision of the Agreement shall not constitute a waiver of any term herein,
unless such waiver is made in writing. The Executive agrees that he will not
assign, transfer, or otherwise dispose of, whether voluntarily or involuntarily,
or by operation of law, any rights or obligations under this Agreement. Any
purported assignment, transfer, or disposition shall be null and void. Nothing
in this Agreement shall prevent the consolidation of the Company with, or its
merger into, any other corporation, or the sale by the Company of all or
substantially all of its properties or assets, or the assignment by the Company
of this Agreement and the performance of its obligations hereunder. Subject to
the foregoing, this Agreement shall be binding upon and shall inure to the
benefit of the parties and their respective heirs, legal representatives,
successors, and permitted assigns, and shall not benefit any person or entity
other than those enumerated above. The use of any gender herein shall be
applicable to all genders.

 

 
13

--------------------------------------------------------------------------------

 

 

Section 16.      Executive Acknowledgment.

 

 Executive acknowledges (a) that he has consulted with, or has had the
opportunity to consult with, independent counsel of his own choice concerning
this Agreement and has been advised to do so by the Company, and (b) that he has
read and understands the Agreement, is fully aware of its legal effect, and has
entered into it freely based on his own judgment.

 

Section 17.      Section 409A.     

 

This Agreement is intended to comply with, or otherwise be exempt from, Code
Section 409A and the parties hereto agree to interpret, apply and administer
this Agreement in the least restrictive manner necessary to comply therewith and
without resulting in any increase in the amounts owed hereunder by the Company.
However, the Company does not guarantee any particular tax effect for income
provided to Executive pursuant to this Agreement. In any event, except for the
Company’s responsibility to withhold applicable income and employment taxes from
compensation paid or provided to Executive, the Company shall not be responsible
for the payment of any applicable taxes on compensation paid or provided to
Executive pursuant to this Agreement.

 

Notwithstanding any other provision of this Agreement to the contrary, if the
Executive is a "specified employee" within the meaning of Code Section 409A and
the regulations issued thereunder, and a payment or benefit provided for in this
Agreement would be subject to additional tax under Code Section 409A if such
payment or benefit is paid within six (6) months after the Executive’s
"separation from service" (within the meaning of Code Section 409A), then such
payment or benefit required under this Agreement shall not be paid (or commence)
during the six-month period immediately following the Executive’s separation
from service except as provided in the immediately following sentence. In such
an event, any payments or benefits that would otherwise have been made or
provided during such six-month period and which would have incurred such
additional tax under Code Section 409A shall instead be paid to the Executive in
a lump-sum cash payment on the earlier of (i) the date that is six (6) months
and one (1) day following the Executive’s separation from service or (ii) the
10th business day following the Executive’s death. If the Executive’s
termination of employment hereunder does not constitute a "separation from
service" within the meaning of Code Section 409A, then any amounts payable
hereunder on account of a termination of the Executive’s employment and which
are subject to Code Section 409A shall not be paid until the Executive has
experienced a "separation from service" within the meaning of Code Section 409A.

 

For purposes of Code Section 409A, the right to a series of installment payments
under this Agreement shall be treated as a right to a series of separate
payments.

 

In addition, no reimbursement or in-kind benefit shall be subject to liquidation
or exchange for another benefit and the amount available for reimbursement, or
in-kind benefits provided, during any calendar year shall not affect the amount
available for reimbursement, or in-kind benefits to be provided, in a subsequent
calendar year. Any reimbursement to which the Executive is entitled hereunder
shall be made no later than the last day of the calendar year following the
calendar year in which such expenses were incurred.

 

 
14

--------------------------------------------------------------------------------

 

 

Section 18.      Choice of Law.

 

This Agreement will be governed by and construed in accordance with the laws of
the United States and the state of Georgia. Each party will consent to the
jurisdiction and venue of the state and federal courts in Atlanta, Georgia, in
any action, suit or proceeding arising out of or relating to this Agreement

 

[Signatures appear on the following page.]

 

 
15

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Agreement has been executed by the parties on the date
first set forth above.

 

 

 

 

BIOTA PHARMACEUTICALS, INC.

 

 

_______________________________

By: Russell Plumb

Title: President & CEO

 

 

 

 

EXECUTIVE

 

 

___________________________________

Peter Azzarello

 

 


--------------------------------------------------------------------------------

 

 

Appendix I

 

Vice Presdient, Finance

The VP will report to the CEO and is responsible for overseeing the global
financial strategy and organization of the company. Will work with senior
executives and the Board of Directors to establish financial and strategic goals
for the company, and financial and investing strategies to meet specific
business objectives, legal, regulatory and securities reporting requirements.

 

Responsibilities include long-range financial planning and policies, accounting
practices and procedures and the company’s relationship with the financial and
shareholder communities. Oversees all aspects of financial planning and
reporting including; the controller function, accounting, treasury, and tax on a
global basis to ensure compliance with financial reporting standards,
shareholder requirements and regulatory requirements.